PER CURIAM.
Claimant appeals the JCC’s order denying her claim for either temporary partial or temporary total disability benefits from November 1, 1998, and continuing. The JCC’s finding that Claimant reached overall maximum medical improvement (MMI) on September 23, 1998, is not supported by competent, substantial evidence.1 There is competent, substantial evidence in the record supporting the JCC’s determination that Claimant reached MMI as to her physical condition on September 23, 1998. However, as to her psychiatric condition, there is no competent, substantial evidence that Claimant reached MMI before April 1999. Therefore, the JCC’s order finding overall MMI, physical as well as psychiatric, as of September 23, 1998, is not supported by competent, substantial evidence. We reverse the JCC’s order denying temporary disability benefits and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
BOOTH, KAHN and BROWNING, JJ., CONCUR.

. A claimant, has not reached overall MMI until she has reached MMI for both her psychiatric and physical conditions. See Tallon v. University of Miami, 564 So.2d 1202, 1204 (Fla. 1st DCA 1990).